                                 .   i
                                     i
                                                                                                                  I
                                                                                                                  I
                         Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 1 of 23 PageID #: 1
                                                                                                              I
. -~,"'   . <\   Ai) 106 (Rev._ 06/09) Application for a Search_Warrant                                       !
  ~

                                                          UNITED STATES DISTRICT COURT                                                             FILED
                                                                                     for the
                                                                          Eastern District of Missouri
                                                                                                                                               MAY - 9 2019
                                                                                                                                            U. S. DISTRICT GOUR
                               In the Matter of the Search of
                                                                                                                                          EASTERN DISTRICT OF Mo
                                                                                            )                                              ·'     ST.LOUIS
                                                                                            )
                      ·INFORMATION ASSOCIATED WITH FACEBOOK USER ID:                         )       Case No.            4:19   MJ 220 DDN
                       100012927662842 THAT IS STORED AT PREMISES                            )
                       CONTROLLED BY FACEBOOK, INC.                                          )
                       See Attachment A.                                                     )

                                                               APPLICATION FOR A SEARCH WARRANT
                         I, Daniel J. Zwiesler                        , a federal law enforcement officer or an attorney for the governffient
                 request a search warrant and state under penalty of perjury that I have reason to believe that on the following property:
                                                                   FACEBOOK USER ID: 100012927662842
                                                                         SEE ATTACHMENT A.
                 located in the                 NORTHERN
                                          ~~"--'-=~~~~-
                                                                   District of              CALIFORNIA
                                                                                 -~~~=....~==~'---~~-
                                                                                                                            , there is now concealed

                                                                                 SEE ATTACHMENT B

                           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                                g evidence of a crime;
                                g contraband, fruits of crime, or other items illegally possessed;
                                     ~property designed for use, intended for use, or used in committing a crime;
                                     D a person to be arrested or a person who is unlawfully restrained.

                           The search is related to a violation of:
                              Code Section                                                               Offense Description
                               18:2119                                     Motor vehicle
                               18:924(c)                                   Brandishing a firearm in furtherance of a crime of violence·
                               18:371                                      Conspiracy
                           The application is based on these facts:

                                                       SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE




                                                                                                 Special Agent amel J. Zwiesler
                                                                                                 Federal Bureau of Investigation
                                                                                                                          Printedna

                 Sworn to before me and signed in my presence.


                 Date:                   Mav 9. 2019

                 City and state: St. Louis, MO                                                   Honorable David D. Noce, U.S. Magistrate Judge
                                          ~~~~~~~~~~~~~




                                                                                                                          Printed name and title
                                                                                                                      AUSA: J. Christian Goeke, #39462MO
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 2 of 23 PageID #: 2


                                                                                     FILED
                         IN THE UNITED STATES DISTRICT COURT
                                                                                  MAY - 9 2019
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                             U. S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF MO
                                                                                       ST. LOUIS
                                           •,

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH ,
                                                  Case No. 4:19 MJ 220 DDN
 FACEBOOK USER ID (100012927662842)
 THAT IS STORED AT PREMISES
                                                  Filed Under Seal
 CONTROLLED BY FACEBOOK INC.



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Daniel J. Zwiesler ("Affiant"), a Special Agent (SA) with the Federal Bureau of

Investigation (FBI) St. Louis Division, being duly sworn, depose and state as follows:


                     INTRODUCTION AND AGENT BACKGROUND

       1..     I make this affidavit in support of an application for a search warrant for

information associated with a certain Facebook user ID that is stored at premises owned,

maintained, controlled, or operated by Facebook Inc. ("Facebook"), a social networking company

headquartered in Menlo Park, California. The information to be searched is described in the

following paragraphs and in Attachment A. ,This affidavit is made in support of an application for

a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require

Facebook tO disclose to the government records and other information in its possession, pertaining

to the subscriber or customer associated with the user ID.

       2.      I am a Special Agent (SA) with the FBI and have been so et?-ployed since

September 2012. Prior to this assignment, I was employed as a Police Officer by the City of

Dayton Police Department for approximately ten years. I have a Bachelor of Arts degree from

Saint Louis University. I received law enforcement training from the FBI Academy at Quantico,
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 3 of 23 PageID #: 3



Virginia and state academies and seminars. I have been assigned to criminal investigations·

throughout my tenure as a Special Agent, predominantly working bank robberies, car jacking's,

weapons violations, fugitives, Hobbs Act Robberies and violent crimes against children. I am

currently assigned to the FBI St. Louis Division's Violent Crime Task Force.

       3.      Through the course of these investigations, I have been involved in the use of the

following techniques: questioning of witnesses; interviewing confidential human sources;

conducting physical· surveillance; consensual and court authorized monitoring and recording of

telephonic communications; analyzing telephone pen registers and caller identification system

data; analyzing data from mobile telephones; and executing search warrants and arrest warrants. I

have also received extensive training in the realm of social media applications and their use in FBI

investigations. I have used social media, such as Facebook, to further my investigations and am

familiar with the types of records Facebook retains.

       4. ·    The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement officers and witnesses. Since

this affidavit is being submitted for the limited purpose of securing a search warrant, I have not

included every fact known to me concerning the investigation·. I have set forth only the facts that

I believe are necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of violations of Title 18, United States Code, § 2119 (Motor Vehicles), § 924C

(Possession of a Weapon in Furth~rance of a Crime of Violence) and § 371 (Conspiracy) have

been committed by Wesley Terrell Howard, KE, and others yet unknown.




                                                 2
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 4 of 23 PageID #: 4



                       BACKGROUND OF THE INVESTIGATION

       5.     The Federal Bureau of Investigation (FBI) in conjunction with the St. Louis

Metropolitan Police Department (SLMPD) have been investigating two carjackings which

occurred in violation of Title 18, United States Code, § 2119, § 924C, and§ 371. The incidents

occurred on December 20, 2018, and December 21, 2018, within the City of St. Louis, within the

Eastern District of Missouri. The incidents were documented under SLMPD reports 18-060069

and 18-060165.

       6.     On December 20, 2018, at approximately 6:00 PM, Martina Lee (Lee) parked her

2015 Chevrolet Camaro in the rear parking lot at 1123 South Tucker Boulevard, St. Louis,

Missouri. As Lee exited her vehicle, two unknown black male suspects each armed with a handgun

approached her and demanded car keys, cellular telephone and wallet. She complied with the

suspects' demands after which the two suspects entered her vehicle and fled the location. The

stolen vehicle was later recovered unoccupied in the 8400 block of Lowell Street, St. Louis,

Missouri.

       7.     On December 21, 2018, at approximately 9:00 AM, Judith Ronzio (Ronzio),

entered her blue 2016 Toyota RAV4 bearing Missouri license plate KE7-R2A in front of 1711

Park Avenue, St. Louis, Missouri at which time she observed an unknown black male wearing a

grey hooded sweatshirt, dark pants and a .black mask covering the lower portion of his face

approach her. The suspect opened the driver's door, produced a black handgun and demanded that

she exit the vehicle and to leave her phone in the vehicle. She complied :with the suspect' s

demands. The suspect entered Ronzio's vehicle and fled east·on Park Avenue.

       8.     SLMPD detectives and officers conducted a canvass of the area attempting to locate

any witnesses or video of the carjacking during which the contacted The Polite Society restaurant



                                               3
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 5 of 23 PageID #: 5



located at 1923 Park Avenue. Officers reviewed the security footage from the restaurant and

observed two black males walking'up and then down the sidewalk. One of the black males was

wearing a grey hooded sweatshirt and dark pants which matched the clothing description provided

byRonzio.

       9.      On December 21, 2018, at approximately 9:10 PM, a SLMPD patrol officer in a

marked police vehicle observed Ronzio's blue Toyota RAV4 parked facing westbound on Delmar

Boulevard. The stolen vehicle was occupied by three subjects. When the officer activated his

emergency lights, the driver of the vehicle_ immediately accelerated and fled driving erratically

attempting to elude pursuing officers. The pursuit terminated in the rear alley in th~ 2700 block

of Osage Street and two of the occupants of the stolen vehicle fled on foot. Officers gave chase

and were able to apprehend the driver, identified as Wesley Terrell Howard (HOWARD) and one

of the passengers, a minor hereinafter referred to as "KE" (KE). The third occupant of the vehicle,

· a black female, eluded officers. During the foot chase, officers observed HOWARD to have a _

black pistol in his hand which he discarded during the chase. HOWARD and KE were taken into

custody and the firearm, a black .40 S&W caliber FN Model FNS 40 loaded with 14 rounds oflive

ammunition and one live round in the chamber was recovered

       10.     Officers determined KE was 16 years old and was later released to the custody his

mother. HOWARD was interviewed by SLMPD detectives following his arrest.

       11.     HOWARD was advised of his Miranda rights and agreed to speak with

investigators. HOWARD claimed to be a passenger in the vehicle and claimed the other subject

in the car, who he identified by a nickname as "KJ", (later determined to be KE) was the driver.

He stated that the female passenger, "Yea Yea," was his girlfriend. HOWARD initially denied




                                                4
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 6 of 23 PageID #: 6



involvement in the carjacking, however, when shown a still photograph taken from the surveillance

video referenced in paragraph 8 above, HOWARD admitted to taking Ronzio's vehicle.

        12.    SLMPD detectives also questioned HOWARD concerning the December 20, 2018

carjacking of a black Chevrolet Camaro. HOWARD told detectives his "uncle" was responsible

for the carjacking who he identified as Phillip who utilized a Facebook account with the name

"Phillip Jones." HOWARD stated he saw Phillip driving in a Camaro on December 20, 2018

wearing a burgundy and white outfit. HOWARD admitted riding in the black Camaro with Phillip.

        13.    On February 1, 2019, your AffiantinterviewedHOWARD's mother, Cynthia Boyd

(Boyd) who stated that HOWARD used the nickname "Lil Wes" and that she was aware that

HOWARD was incarcerated after being caught in a stolen vehicle. Boyd was shown the still

photograph taken from surveillance video related to the December 21, 2018 carjacking and

identified the subject wearing a grey hooded sweatshirt as her son HOWARD and the subject with

HOWARD as a person she knew as "KJ".

        14.,   On February 5, 2019, Laketria Pearson (Pearson) was interviewed. Pearson stated

. her son was KE and confirmed her son's nickname was "KJ" who had a Facebook account under

the name "KJ Blood". Pearson recalled the December 21, 2018 incident involving her son because

she picked KE up from a local hospital after he was caught in a stolen vehicle.

        15.    Pearson stated HOWARD had called her multiple times from the city jail

attempting to speak with her son. She also spoke with Boyd, HOWARD's mother, following the

incident.

        16.    Pearson was shoWn. the same still photograph that was shown to Boyd and stated

she did not recognize either of the two subjects depicted.




                                                 5
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 7 of 23 PageID #: 7



       17.     Pearson told Agents she had not personally seen KE in possession of a handgun but

had seen a picture of KE holding a gun that was posted to his Facebook account.

       18.     On February 8, 2019, KE was interviewed by your Affiant. KE stated he worked

at Job Corps. KE was shown the booking photograph of HOWARD who he identified as "Lil

Wes" from Job Corps.

       19.     KE stated he ran into HOWARD during Christmas break at a store early in the

morning on the day he was involved in the high speed pursuit. KE stated he and HOWARD

traveled by bus to HOWARD's residence located in the Peabody-Clinton Housing Community so

that HOWARD could change clothes.           HOWARD left the residence alone and returned

approximately 15 minutes later driving a small blue four-door SUV. KE stated he got into the

vehicle driven by HOWARD and the pair departed. While at the residence, KE stated that he met

HOWARD's mother.

       20.     KE stated he rode around with HOWARD during the day and picked up two girls

they met while riding the bus earlier in the day and spent the day at the Chesterfield Mall. KE

observed HOWARD using a cell phone and communicating with other people including his

girlfriend "Yea Yea". They dropped off the two girls in the late afternoon and HOWARD drove

to Yea Yea's house located somewhere in north county.

       21.     KE stated they picked up Yea Yea and drove to the Delmar Loop. KE stated he

was driving the vehicle at this point and HOWARD and Yea Yea were in the back seat.

       22.     KE stated while in the Delmar Loop area, the police pulled behind them and

activated their lights at which time KE fled with the police in pursuit. KE said that HOWARD told

him not to stop because "he had just got out" and that HOWARD was armed with a black FN

pistol. KE recalled the pursuit ended in an alley near his residence on Osage Street.



                                                6
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 8 of 23 PageID #: 8



       23.     KE stated that on December 22, 2018, the morning after the vehicle pursuit, he used·

a friend's cell phone to contact Yea Yea via Facebook. KE and Yea Yea exchanged telephone

numbers and he spoke with her on the phone. Yea Yea provided KE with a telephone number for

HOWARD's mother and he in turn provided the telephone number for his mother. KE could not

remember Yea Yea's Facebook name but stated the two were friends on Facebook. KE confirmed

his Facebook account was under the name "KJ Blood". He described Yea Yea as a thin black

female with long braids.

       24.     On February 8, 2019, your Affiant was able to identify the Facebook accounts of

KE and Yea Yea. KE's Facebook profile name is KJ Blood, account number 100009486767997

(kenny.e*****.71). A review of KE's Facebook friends lead your Affiant to an account with

profile name YaYa Jackson, account number 100015065199619 (yaya.jackson.359). The profile

picture of the YaYa Jackson account depicted a thin black female with long braids.

       25.     On February 11, 2019, your Affiant located and interviewed a minor hereinafter

referred to as "DJ" at her residence in North County. DJ confirmed her nickname was Ya Ya

(pronounced yea-yea). DJ was shown the booking photograph of HOWARD who she immediately

identified as Wesley HOWARD. DJ stated she met HOWARD while attending classes at Job

Corps. When asked if she knew any one called KJ, DJ stated she only knew a KJ whose first name

was Kenny and that Kenny attended classes at Job Corps.                                 /

       26.     DJ admitted to being in a blue four-door SUV with HOWARD and KE when it was

involved in a high speed pursuit. The day of the pursuit,' HOWARD and KE picked her up at her

house and drove to the Delmar Loop. DJ stated that while driving to the Delmar Loop she observed

a black pistol in the glovebox of the SUV. DJ stated that after arriving in the area of the Delmar

Loop, the police pulled behind the blue SUV and attempted to stop the car but KE refused to pull



                                                7
 Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 9 of 23 PageID #: 9



over and fled at a high rate of speed. DJ recalled the vehicle pursuit went through downtown and

eventually ended somewhere in south city St. Louis. When the pursuit ended, HOWARD and KE

fled the vehicle on foot with the police in pursuit. DJ stated she remained with the vehicle but the

police did not come back to the car so she left and was eventually picked up by her mother at a gas

station.

           27.   DJ stated that earlier on the day of the pursuit she was communicating with

HOWARD and KE via Facebook. DJ cori:firmed that her Facebook page was under the name YaYa

Jackson. DJ stated that HOWARD used his sister's Facebook account to communicate with her

but that she did not remember the name of HOWARD's sister and that HOWARD's sister blocked

her on Facebook and she did not remember the name of the account.

           28.   On March 7, 2019, United States Magistrate Judge John M. Bodenhausen signed a

search wa~ant authorizing the search and seizure of the Facebook accounts utilized by KE and DJ.

The search warrants were served to Facebook on March 7, 2019. Pursuant to the search warrants,

Facebook provided the requested records and information on March 25 2019.

           29.   Your Affiant reviewed the information received for DJ's Facebook account. On

December 21, 2018, at approximately 7:30 pm, DJ began to communicate with the Facebook

account of Sherrell Boyd (Facebook account number 100012927662842). DJ sent the user of the

Sherrell Boyd account her address on Wilbert. Approximately 15 minutes later, Sherrell Boyd

responded "We outside." A few minutes after the response from Sherrell Boyd, DJ had a 73 second

phone call with Sherrell Boyd. At approximately 8:00 pm, Sherrell Boyd messaged DJ "We posted

inna blue truck." Sherrell Boyd messages DJ at approximately 8: 17 pm "We see you," and "We

in this blue truck." There are no messages or calls exchanged between DJ and Sherrell Boyd until

approximately 10:00 pm. Between 10:00 pm and 11: 15 pm, DJ messages or calls Sherrell Boyd



                                                 8
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 10 of 23 PageID #: 10



approximately 45 times. DJ repeatedly asked Sherrell Boyd to call her or sent messages wanting

to know if Sherrell Boyd is okay. DJ's messages included "Baby please," and "I just wanna know

if yu ok." DJ was unable to make contact with Sherrell Boyd in the time period immediately

following the vehicle pursuit and arrest of HOWARD.

       30..   On December 21, 2018, at approximately 11:17 pm, DJ received a message from

the Sherrell Boyd Facebook account. The message read ''This his sister what's going on?" DJ

provided her telephone number and wanted the other unknown person to call her right away. A

short time later, the Sherrell Boyd account asked DJ "Who was all in the car with y'all?" DJ

replied"& this boy name Kenny."

       31.    Your Affiant reviewed the information received and records for KE's Facebook

account. Between December 19, 2018, and December 21, 2018, KE exchanged or called the

Facebook account Sherrell Boyd (Facebook ID 100012927662842) numerous times.                 On

December 20, 2018, at approximately 2:54 pm, Sherrell Boyd messaged KE "Ckappin asx I got

fns on me." Sherrell Boyd messages KE on December 20, 2018, at approximately 3:13 pm his ·

telephone is (314) 305-9055. At approximately 6:19 pm on December 20, 2018, Sherrell Boyd

made a 138 second call to KE. Following the call, KE provided his home address to Sherrell Boyd.

The last messages exchanged betweenKE and Sherrell Boyd were on December 20, 2018, at 10:56

pm. KE messaged "Make a 2 man and we FINA shake." Sherrell Boyd responded "snm."

       32.    SLMPD arresting officers listed HOWARD's telephone number as (314) 305-9055

in the prisoner processing portion of report number 18-060274.

                                        FACEBOOK

       33.    Through my training, experience, and previous investigations, I have learned that

subjects utilize Facebook and Facebook Messenger to communicate because it allows subjects to



                                               9
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 11 of 23 PageID #: 11



continue to communicating when a phone number changes or a device was lost' or stolen.

Furthermore, Facebook Messenger communications are not extracted when a phone. is seized

and/or imaged.

       34.       During previous investigations of violent crimes, including carjackings, subjects

committing violent crimes often communicate with other individuals immediately before or after

the commission of crimes. These communications may involve text messages, pictures, calls or

videos being sent and received via Facebook or other social media.

       35.       Facebook owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com. Facebook allows its users to establish

accounts with Facebook, and users can then use their accounts to share written news, photographs,

videos, and other information with other Facebook users, and sometimes with the general public:

       36.       Facebook asks users to provide basic contact and personal identifying information

to Facebook, either during the registration process or thereafter. This information may include the

user's full name, birth date, gender, contact e-mail addresses, Facebook passwords, Facebook

security questions and answers (for password retrieval), physical address (including city, state, and

zip code), telephone numbers, screen names, websites, and other personal identifiers. Facebook

also assigns a user identification number to each account.

       37.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. Facebook assigns a group

identification number to each group. A Facebook user can also connect directly with individual

Facebook users by sending each user a "Friend Request." If the recipient of a "Friend Request"

accepts the request, then the two users will become "Friends" for purposes of Facebook and can

exchange communications or view information about each other. Each Facebook user's account



                                                 10
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 12 of 23 PageID #: 12



includes a list of that user's "Friends" and a "News Feed," which highlights information about the

user's "Friends," such as profile changes, upcoming events, and birthdays.

       38.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a .

Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create "lists" of Facebook friends to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       39.     Facebook users can create profiles that include photographs, lists of personal.

interests, and other information.    Facebook users can also post "status" updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming "events,"

such as social occasions, by listing the event's time, location, host, and guest list. In addition,

Facebook users can "check in" to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user's profile page also includes a "Wall," which is a space where the user and his or

her "Friends" can post messages, attachments, and links that will typically be visible to anyone

who can view the user's profile.

       40.     Facebook allows users to upload photos and videos, which may include any

metadata such as location that the user transmitted whens/he uploaded the photo or video. It also_

provides users the ability to "tag"
                                 .
                                    (i.e., label) other Facebook users in a photo or vi.deo. When a.

user is tagged in a photo or video, he or she receives a notification of the tag and a.link to see the



                                                 11
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 13 of 23 PageID #: 13



photo or video. For Facebook's purposes, the photos and videos associated with a user's account

will include all photos and videos uploaded by that user that have not been deleted, as well as all

photos and videos uploaded by any user that have that user tagged in them.

       41.     Facebook users can exchange private messages on Facebook with other users.

These messages, which are siinilar to e-mail messages, are sent to the recipient's "Inbox" on

Facebook, which also stores copies of messages sent by the recipient, as well as other information.

Facebook users can also post comments on the Facebook profiles of other users or on their own
                                                                           ,
profiles; such comments are typically associated with a specific posting or item on the profile. In

addition, Facebook has a Chat feature that allows users to send and receive instant messages

through Facebook. These chat communications are stored in the chat history for the account.

Facebook also has a Video ·Calling feature, and although Facebook does not record the calls

themselves, it does keep records of the date of each call.

       42.     If a Facebook user does not want to interact with another user on Facebook, the

first user can "block" the second user from seeing his or her account.

       43.     Facebook has a "like" feature that allows users to give positive feedback or connect

to particular pages. Facebook users can "like" Facebook posts or -updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become "fans" of

particular Facebook pages.

       44.     Facebook has a search function that enables its users to search Facebook for

keywords, usemames, or pages, among other things.

       45.     Each Facebook account has an activity log, which is a list of the user's posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos that the user has been tagged in, as well as connections made through the



                                                 12
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 14 of 23 PageID #: 14



account, such as "liking" a Facebook page or adding someone as a friend. The activity log is

visible to the user but cannot be viewed by people who visitthe user's Facebook page.

          46.   Facebook Notes is a blogging feature available to Facebook users, arid it enables

users to write and post notes or personal web logs ("biogs"), or to import their biogs from other

services, such as Xanga, LiveJournal, and Blogger.

          47.   The Facebook Gifts feature allows users to send virtual "gifts" to their friends that

appear as icons on the recipient's profile page. Gifts cost money to purchase, and a personalized

message can be attached to each gift. Facebook users can also send each other "pokes," which are

free and simply result in a notification to the recipient that he or she has been "poked" by the

sender.

          48.   Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

          49.   In addition to the applications described above, Facebook also provides its users

with access to thousands of other applications ("apps") on the Facebook platform. When a

Facebook user accesses or uses one of these applications, an update about that the user's access or

use of that application may appear on the user's profile page.

          50.   Some Facebook pages are affiliated with groups of users, rather than one individual

user. Membership in the group is monitored and regulated by the administrator or head of the

group, who can invite new members and reject or accept requests by users to enter. Facebook can

identify all users who are currently registered to a particular group and can identify the

administrator and/or creator of the group. Facebook uses the term "Group Contact Info" to

describe the contact information for the group's creator and/or administrator, as well as   a PDF of
the current status of the group profile page.



                                                 13
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 15 of 23 PageID #: 15



       51.     Facebook uses the term ''Neoprint" to describe an expanded view of a given user

profile. The "Neoprint" for a given user can include the following information from the user's

profile: profile contact information; News Feed information; status updates; links to videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including the friends'

Facebook user identification numbers; groups and networks of which the user is a member,

including the groups' Facebook group identification numbers; future and past event postings;

rejected "Friend" requests; comments; gifts; pokes; tags; and information about the user's access

and use of Facebook applications.

       52.     Facebook also retains Internet Protocol ("IP") logs for a given user ID or IP address.

These logs may contain information about the actions taken by the user ID or IP address on

Facebook, including information al?,out the type of action, the date and time of the action, and the

user ID and IP address associated with the action. For example, if a user views a Facebook profile,

that user's IP log would reflect the fact that the user viewed the profile, and would show when and

from what IP address the user did so.

       53.     Social networking providers like Facebook typically retain additional information

about their users' accounts, such as information about the length of service (including start date),

the types of service utilized, and the means and source of any payments associated with the service

(including any credit card or bank account number).         In some cases, Facebook users may

communicate directly with Facebook about issues relating to their accounts, such as technical

problems, billing inquiries, or complaints from other users. Social networking providers like

Facebook typically retain records about such communications, including records of contacts

between the user and the provider's support services, as well as records of any actions taken by

the provider or user as a result of the communications.



                                                14
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 16 of 23 PageID #: 16



        54.    As explained,,herein, information stored in connection with a Facebook account

may provide crucial evidence of the "who, what, why, when, where, and how" of the criminal

conduct under investigation, thus enabling the United States to establish and prove each element

or alternatively, to exclude the innocent from further suspicion. In my training and experience, a

Facebook user's "Neoprint," IP log, stored electronic communications, and other data retained by

Facebook, can indicate who has used or controlled the Facebook account. This "user attribution"

evidence is analogous to the search for "indicia of occupancy" while executing a search warrant

at a residence. For example, profile contact information, private messaging logs, status updates,

and tagged photos (and the data associated with the foregoing, such as date and time) may be

evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook

account activity can show how and when the account was accessed or used. For example, as

described herein, Facebook logs the Internet Protocol (IP) addresses from which users access their

accounts along with the time and date. By determining the physical location associated with the

logged IP addresses, investigators can understand the chronological and geographic context of the

account access and use relating to. the crime under investigation.        Such information allows

investigators to understand the geographic and chronological context ofFacebook access, use, and

events relating to the crime under investigation. Additionally, Facebook builds geo-location into

some of its services. Geo-locati9n allows, for example, users to "tag" their location in posts and

Facebook "friends" to locate each other. This geographic and timeline information may tend to

either inculpate or exculpate the Facebook account owner. Last, Facebook account activity may

provide relevant insight into the Facebook account owner's state of mind as it relates to the offense

under investigation. For example, information on the Facebook account may indicate the owner's

motive and intent to commit a crime (e.g., information indicating a pl~. to commit a crime), or



                                                 15
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 17 of 23 PageID #: 17



consciousness of guilt (e.g., deleting account information in an effort to conceal evidence from

law enforcement).

       55.     Therefore, the computers of Facebook are likely to contain all the material

described above, including stored electronic communications and information concerning

subscribers and their use ofFacebook, such as account access information, transaction information,

and other account information.

             INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

       56.     I anticipate executing this warrant under the Electronic Communications Privacy

Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A), by using the warrant to

require Facebook to disclose to the government copies of the records and other information

(including the content of communications) particularly described in Section I of Attachment B.

Upon receipt of the information described in Section I of Attachment B, government-authorized

persons will review that information to locate the items described in Section II of Attachment B.

                                         CONCLUSION

       57.     Based on the forgoing, I request that the Court issue the proposed search warrant.

       58~     This Court has jurisdiction to issue the requested warrant because-it is "a court of

competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(l)(A) &

(c)(l)(A). Specifically, the Court is "a district court of the United States ... that-hasjurisdiction

over the offense being investigated." 18 U.S.C. § 2711(3)(A)(i).

       59.     Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.




                                                 16
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 18 of 23 PageID #: 18



                                  REQUEST FOR SEALING

       60.     I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.




                aniel Zwiesler, FBI         Date




                                                17
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 19 of 23 PageID #: 19



                                      ATTACHMENT A

                                   Property to Be Searched


       This warrant applies to information associated with the Facebook user ID that is stored at

premises owned, maintained, controlled, or operated by Facebook Inc., a company headquartered

in Menlo Park, California.


FACEBOOK USER ID: 100012927662842

· FACEBOOK PROFILE NAME:             Sherrell Boyd
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 20 of 23 PageID #: 20



                                         ATTACHMENT B

                                  Particular Things to be Seized

I.     Information to be disclosed by Facebook

To the extent that the information described ·:in Attachment A is within the possession, custody,

or control of Facebook Inc. ("Facebook"), :includ:ing any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(£) related to offenses under 18 U.S.C. § 2119

(Motor vehicles) and 18 U.S.C. § 924G (Possession ofa Weapon:inFurtherance of a Crime of

Violence) and§ 371 (Conspiracy), Facebook is required to disclose the following information to

the government for each user ID listed in Attachment.A:

       (a)     All'.contact and personal identify:ing information, :includ:ing:. full name, user

               identification number, birth date, gender, contact e-mail addresses, Facebook
                                                                                               I

               passwords, Facebook security questions and answers, physical address (includ:ing

               city, state, and zip code), telephone numbers, screen names, websites, and other

               personal identifiers, group identification number, a list of users currently

               registered to the group, and Group Contact Info, includ:ing all contact information

               for the creator and/or administrator of the group and a PDF of the current status of

               the group profile page.

       (b)   . All activity logs for the account and all other documents ~hawing the user's posts

               and other Facebook activities;

      (c)     All photos and videos uploaded by that user ID and all photos and videos

              uploaded by any. user that have that user tagged in them;   .
        Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 21 of 23 PageID #: 21



              (d)    All profile information; News Feed information; status updates; links to videos,

                     photographs, articles, and other items; Notes; Wall postings; friend lists, including

                     the friends' Facebook user identification numbers; groups and networks of which

                     the user is a member, including the groups' Facebook group identification

                     numbers; future and past event postings; rejected "Friend" requests; comments;

                    gifts; pokes; tags; and information about the user's access and use ofFacebook

                    applications;

             (e)    All other records of communications and messages made or received by the user,

                    mcluding all private messages, chat history, video calling history, any saved

                    content of video and voice calling, and pending "Friend" requests;

.   I
             (f)    All "i;:heck ins" and other location information;

             (g)    All Facebook Messenger content information, including all GPS locations and IP

                    addresses of connected devices and routers;

             (h)    All IP logs, including all records oftb.e IP addresses that logged into the account;

             (i)    All records oftb.e account's usage of the "Like" feature, including all Facebook

                    posts and all non-Facebook webpages and content th.at the user has "liked";

             G)     All information about the Facebook pages that the account is or was a "fan" of;

             ~)     All past and present lists of friends created by the account;

             (1)    All records of Facebook searches performed by the account;

             (m)    All information about the user's access and use of Pacebook Marketplace;

             (n)    The types of service utilized by the user;
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 22 of 23 PageID #: 22



        (o)       The length of service (including start date) and the means and source of any

                  payments associated with the service (including any credit card'or bank account

                  number);

        (p)       All privacy settings and other account settings, including privacy settings for

                  individual Facebook posts and activities, and all records showing which Facebook

                  users have been blo9ked by the account;

        (q)       All records pertaining to communications be~een Facebook and any person

                  regarding the user or the user's Facebook account, including contacts with support

                  services and records of actions taken.

II.     Information to be seized by the government

All information described above in Section I that constitutes -fruits, evidence ·and

instrumentalities of violations of 18 U.S.C. § 2119 (Motor vehicles) and 18 U.S.C. § 924C

(Possession of a Weapon in Furtherance of a Crime of Violence) and§ 371 (Conspiracy),

involving identified suspects since inception, including, for each user ID identified on

Attachment A, information pertaining to the following matters:

              (a) Evidence indicating communication regarding the armed carjacking, weapon

                 violations and conspiracy;

              (b) Evidence indicating the transfer, purchase, or trade of weapons.

              (c) Evidence indicating how and when the Facebook account was accessed or used,

                 to determine the chronological and geographic context of account access, use, qnd

                 events relating to the crime under investigation and to the Facebook account

                 owner;
Case: 4:19-mj-00220-DDN Doc. #: 1 Filed: 05/09/19 Page: 23 of 23 PageID #: 23



        (d) Evidence indicating the Facebook account owner's state of mind as it relates to

           the crime under investigation;

        (e) The.identity of:tb.e person(s) who created or used the user ID, including records

           that help reveal the whereabouts of such person(s).

        (f) The identity of the person(s) who communicated with the user ID about matters

           relating to armed carjacking and Hobbs Act robbery that occurred between

           December 1, 2018, to February 15, 2019, including records that help reveal their

           whereabouts.
